Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 09/07/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-5, 7-15, and 17-20 are pending. 
			Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 are patent eligible. 
The current standard for patent eligibility is such that when a claim containing a mathematical formula (or any other category of abstract idea) implements or applies that formula (or abstract idea) in a structure or process which, when considered as whole, is performing a function which the patent laws were designed to protect, then the claim satisfies the requirements of § 101”.1 The Supreme Court and the CAFC therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.2 
For example, In Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measure actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an attempt to patent a mathematical formula, but to an industrial process for molding of rubber products, the claims were statutory. Id. at 192-93.
The key here, as noted by the CAFC, is that the Supreme Court in Diehr looked to how the claims "used that equation in a process designed to solve a technological problem in `conventional industry practice.'" McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016). When looked at as a whole, "the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer." Id. at 1312-13.
Claim 1 recites a method comprising: 
obtaining, at data processing hardware, a plurality of training language examples each labeled as occurring in one or more particular aspects of non-linguistic context; 
obtaining a language model comprising: 
a baseline model component that is domain-independent and includes corresponding weights for a respective set of features, and multiple domain-specific model components; 
for each training language example of the plurality of training language examples: 
from among the multiple domain-specific model components, triggering, by the data processing hardware, for use in training the language model on the corresponding training language example in unison with the baseline model component, one or more of the domain- specific model components that correspond to at least one of the one or more particular aspects of non-linguistic context that the corresponding training language example is labeled as occurring in; 
generating, by the data processing hardware, as output from the language model, using both the baseline model component and the one or more triggered domain-specific model components, a language model score; and 
updating, by the data processing hardware, using the language model score output from the language model, corresponding weights of each of the one or more triggered domain- specific model components without updating corresponding weights of the baseline model component; 
obtaining an utterance comprising a non-linguistic context; and 
determining a transcription of the utterance using the language model by: 
determining a score of a candidate transcription of the utterance using the baseline model component; 
adjusting the score of the candidate transcription using at least one domain- specific model component of the multiple domain-specific model components of the language model, wherein the at least one domain-specific model component is selected based on the non- linguistic context; and 2 44593773.1Application No. 17/060,347Docket No.: 231441-476048 Reply to Office Action of June 8, 2022 
determining the transcription for the utterance based on the adjusted score. 
Much like the application of the Arrhenius equation in a particular method to cure rubber of Diehr, exemplary claim 1 applies the language models (i.e., mathematical model) to determine a transcription of the utterance. In other words, claim 1 recites a particular means or method that implements particular combination of mathematical models in an automatic speech recognition / transcription process in order to transcribe utterances into text. Therefore, claim 1 satisfies the requirement of §101 by integrating mathematical models / language models into a practical application. 
Claim 11 recites a system comprising data processing hardware and memory hardware for implementing the steps of claim 1. 
For the above reasons, 1-5, 7-15, and 17-20 are patent eligible.
Claims 1-5, 7-15, and 17-20 are allowed over the prior arts. 
While it is known in the prior arts to use non-linguistic context to clarify, supplement, and further define transcription in a speech to text process (see US 9922642 B2, Col 10, Rows 30-34; US 2013/0311997 A1 at ¶65) in order to select an applicable domain with the highest confidence score (see US 9922642 B2, Col 12, Rows 21-37; US 2013/0311997 A1 at ¶73), the Prior arts of record do not disclose or render obvious the combination of limitations set forth in independent claims 1 and 11.
For these reasons, Claims 1-5, 7-15, and 17-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        09/09/2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Diamond v. Diehr, 450 U.S. 175, 191-93 (1981). 
        2 McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (“A patent may issue "for the means or method of producing a certain result, or effect, and not for the result or effect produced."… We therefore look to whether the claims in these patents focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery”); Enfish, L.L.C. v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“the first step in the Alice inquiry in this case asks whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool”).